Appeal from an order of -the Supreme Court, Kings County, dated February 24, 1967, which granted defendant Rothstein’s motion to dismiss the indictment as to him. Order reversed, on the law and the facts, motion denied and indietmen-t reinstated. The learned Justice at Criminal Term dismissed the indictment on the ground that the evidence presented to the Grand Jury w-as insufficient to sustain it. It is undisputed that the evidence would be sufficient if the testimony of Harvey Wohl, respondent’s accomplice, were corroborated by such other proof as satisfied the requirements -of section 251 of the Code of Criminal Procedure. In our opinion, the recordings of conversations between Wohl and respondent constituted such sufficient corroboration, when they are read in light of the guidelines laid down by People y. Dixon (231 N. Y. Ill, 116); People v. Ruberto (10 N Y 2d 428, cert. den. 371 U. S. 842); People v. Fiore (12 N Y 2d 188); People v. Mirenda (23 N Y 2d 439); People v. Robinson (28 A D 2d 916); People v. Watford (19 A D 2d 731). Beldoek, P. J., Benjamin, Munder, Martuscello and Kleinfeld, JJ., concur.